                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Kelley L. Hendrickson, on behalf of herself
 and all other similarly situated,

                 Plaintiffs,                          Case No. 18-cv-86 (TNL)

                     v.
                                                               ORDER
 Fifth Third Bank, 11th Hour Recovery,
 Inc., and John Doe Repossession Agencies
 1-10,

                Defendants.


 Thomas J. Lyons, Jr., Consumer Justice Center, P.A., 367 Commerce Court, Vadnais
 Heights, MN 55127; Adam R. Strauss, Tarnish Cody, PLC, 6337 Penn Avenue South,
 Minneapolis, MN 55423 (for Plaintiffs);

 C.J. Schoenwetter, Bowman and Brooke LLP, 150 South Fifth Street, Suite 3000,
 Minneapolis, MN 55402 and Patrick T. Lewis, Baker and Hostetler LLP, Key Tower,
 127 Public Square, Suite 2000, Cleveland, OH 44114 (for Defendant Fifth Third Bank);
 and

 Michael G. Phillips, Phillips Law, PLLC, 1155 East Grain Exchange Building, 412 South
 Fourth Street, Minneapolis, MN 55415 (for Defendant 11th Hour Recovery, Inc.).


      This matter is before the Court on Plaintiff’s Motion for Preliminary Approval of

Class Action Settlement, Class Notice, Certification of Settlement Class, and Appointment

of Class Counsel and Class Representative. (ECF No. 131). The parties have consented to

this Court’s jurisdiction pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. The Court

has reviewed and considered all papers filed in connection with the motion. Based on the

filings, record, and pleadings in this matter, it is HEREBY ORDERED AS FOLLOWS:
       1.       Settlement Terms. Unless otherwise defined herein, all terms in this

Order shall have the meanings ascribed to them in the Settlement Agreement and Release

(the “Agreement”).

       2.       Jurisdiction. The Court has jurisdiction over the subject matter of the

Action, the Parties, and all members of the Settlement Class.

       3.       Scope of Settlement. The Agreement resolves all claims alleged in the

Amended Class Action Complaint filed in the Action on December 6, 2018 and the

Released Claims, as defined in the Agreement. See ECF No. 114.

       4.       Preliminary Approval of Proposed Settlement.                The Court has

conducted a preliminary evaluation of the Settlement as set forth in the Agreement. Based

on this preliminary evaluation, the Court finds that: (a) the Settlement is fair, reasonable

and adequate, and within the range of possible approval; (b) the Settlement has been

negotiated in good faith at arm’s length between experienced attorneys familiar with the

legal and factual issues of this case; (c) with respect to the forms of notice of the material

terms of the Settlement to persons in the Settlement Class for their consideration (Exs. A-

B to the Agreement), that notice provides due and sufficient notice to the Settlement Class

and fully satisfies the requirements of due process and Federal Rule of Civil Procedure 23;

and (d) with respect to the proposed notice plan, that the notice program constitutes the

best notice practicable under the circumstances. Therefore, the Court grants preliminary

approval of the Settlement.



                                            -2-
       5.       Class Certification for Settlement Purposes Only. The Court, pursuant

to Rule 23(e) of the Federal Rules of Civil Procedure, certifies, solely for purposes of this

Settlement, the following:

              The Repossession Class is defined as all Minnesota consumers
              whose vehicles were repossessed by or on behalf of Fifth Third
              between December 12, 2013, and February 18, 2019, who,
              prior to the repossession, made two or more late payments on
              their vehicle(s) that were accepted by Fifth Third. Excluded
              from the Repossession Class are Minnesota consumers: (1)
              whose debts were discharged in bankruptcy prior to
              repossession, without formally reaffirming their loan
              agreement in the bankruptcy proceeding; (2) whose vehicles
              were repossessed after the borrower’s death; and/or (3) whose
              vehicles were voluntary surrendered by the consumer.
              The FDCPA Class is defined as all Minnesota consumers
              whose vehicles were repossessed by or on behalf of Fifth Third
              between December 12, 2016, and February 18, 2019, who,
              prior to the repossession, made at least two or more late
              payments on their vehicle(s) that were accepted by Fifth Third
              Bank. Excluded from the FDCPA Class are Minnesota
              consumers: (1) whose debts were discharged in bankruptcy
              prior to repossession, without formally reaffirming their loan
              agreement in the bankruptcy proceeding; (2) whose vehicles
              were repossessed after the borrower’s death; and/or (3) whose
              vehicles were voluntary surrendered by the consumer.

       6.       In support of both settlement classes, the Court finds that:

              (a)    The Repossession Class and the FDCPA Class (collectively the

“Settlement Class”) appear to be so numerous that joinder of all members is impracticable;

              (b)    There appear to be questions of law or fact common to the Settlement

Class for purposes of determining whether the Settlement should be approved;

              (c)    Plaintiff’s claims appear to be typical of the claims being resolved

through the Settlement;

              (d)    Plaintiff appears to be capable of fairly and adequately protecting the

interests of all members of the Settlement Class in connection with the Settlement;
                                            -3-
              (e)    For purposes of determining whether the Settlement is fair, reasonable

and adequate, common questions of law and fact appear to predominate over questions

affecting only individual members of the Settlement Class. Accordingly, the Settlement

Class appears to be sufficiently cohesive to warrant settlement by representation; and

              (f)    For purposes of the Settlement, certification of the Settlement Class

appears to be superior to other available methods for the fair and efficient settlement of the

claims of the Settlement Class.

         7.     Class Representative.       The Court appoints Plaintiff to act as the

 representative of the Settlement Class pursuant to Rule 23 of the Federal Rules of Civil

 Procedure.

         8.     Class Counsel. The Court appoints Thomas J. Lyons, Jr., Consumer

 Justice Center P.A. and Adam R. Strauss, Tarshish Cody, PLC, as Class Counsel pursuant

 to Rule 23 of the Federal Rules of Civil Procedure.

         9.     Final Approval Hearing. At 10:00 a.m. on Tuesday, February 11, 2020

 in Courtroom 9W of the United States District Court, 300 South Fourth Street,

 Minneapolis, MN 55415, or at such other date and time later set by Court Order, this

 Court will hold a Final Approval Hearing on the fairness, adequacy and reasonableness

 of the Agreement and to determine whether to: (a) finally approve the Settlement as fair,

 reasonable and adequate to the Settlement Class; (b) find that the Class Notice as given

 was the best notice practicable under the circumstances, is due and sufficient notice to

 the Settlement Class, and fully satisfies the requirements of due process and Federal Rule

                                            -4-
of Civil Procedure 23; (c) approve the plan of distribution of the Fund; (d) finally certify

the Settlement Class; (e) confirm that Plaintiff and the Settlement Class Members (except

those who have timely and validly requested to opt-out of the Settlement Class) have

released all Released Claims and are permanently barred and enjoined from asserting,

commencing, prosecuting, or continuing any of the Released Claims against the Released

Parties; and (f) dismiss the Action with prejudice, without costs to any Party, except as

provided in this Agreement. At the Final Approval Hearing, the Court will also determine

whether Class Counsel’s application for attorneys’ fees and expenses, and service award

to Plaintiff, should be granted, and in what amount. On or before December 16, 2019,

Plaintiff must file papers in support of Class Counsel’s application for attorneys’ fees and

expenses and the service award to the Plaintiff. No later than Tuesday, February 4,

2020, which is seven (7) days prior to the Final Approval Hearing, papers in support of

final approval of the Settlement and response to any written objections must be filed. If

a Settlement Class Member would like to speak at the Final Approval Hearing, the

Settlement Class Member must file a notice with the Court providing name, address,

telephone number and the signature of the Settlement Class Member no later than

Tuesday, February 4, 2020.

       10.    Settlement Administrator. Rust Consulting, Inc. (“Rust Consulting”) is

hereby appointed as the Settlement Administrator and shall be required to perform all the

duties of the Settlement Administrator as set forth in the Agreement and this Order.




                                           -5-
       11.    Class Notice. The Court approves the proposed plan for giving notice to

the Settlement Class directly using U.S. First Class mail, Email where available, and a

Settlement Website as more fully described in Plaintiff’s Motion and the Agreement

(“Notice Plan”). The Notice Plan, in form, method and content, complies with the

requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, and

constitutes the best notice practicable under the circumstances. The Court hereby directs

the Parties and the Settlement Administrator to complete all aspects of the Notice Plan

no later than December 5, 2019 (“Notice Deadline”).

       12.     The Settlement Administrator will file with the Court by no later than

Tuesday, February 4, 2020, which is seven (7) days prior to the Final Approval Hearing,

proof that notice was provided in accordance with the Agreement and this Order.

       13.    Opt-Out and Objection Deadline. Persons in the Settlement Class who

wish to either object to the Settlement or request exclusion from the Settlement Class

must do so by Monday, January 6, 2020. Persons in the Settlement Class may not both

object and opt-out. If a person both requests to opt-out and objects, the request to opt-

out will control.

       14.    Exclusion from the Settlement Class. To request exclusion from the

Settlement Class, a person in the Settlement Class must follow the directions in the Class

Notice and send a compliant request via regular U.S. mail (i.e., not via email) to the

Settlement Administrator at the address designated in the Class Notice by the Opt-Out

and Objection Deadline. Exclusion requests must: (a) be signed by the person in the

                                          -6-
Settlement Class who is requesting exclusion; (b) include the full name, address and

account number of the person in the Settlement Class requesting exclusion; and (c)

include language such as the following statement: “I/we request to be excluded from the

settlement in the Hendrickson action.” No request for exclusion will be valid unless all

of the foregoing information is included. For any person in the Settlement Class who has

more than one account, the exclusion request shall include all accounts. No person in the

Settlement Class, or any person acting on behalf of or in concert or participation with that

person in the Settlement Class, may exclude any other person in the Settlement Class

from the Settlement Class.

       15.    The Settlement Administrator will retain a copy of all requests for

exclusion. On or before February 4, 2020, the Settlement Administrator will file with

the Court, under seal, a declaration that lists all of the exclusion requests received.

       16.    If a timely and valid exclusion request is made by a person in the Settlement

Class, then the Agreement and any determinations and judgments concerning the

Settlement will not bind the excluded person.

       17.    All Settlement Class Members who do not opt-out in accordance with the

terms set forth herein will be bound by all determinations and judgments concerning the

Settlement.

       18.    Objections to the Settlement. To object to the Settlement, Settlement

Class Members must follow the directions below and in the Class Notice and file a written

objection with the Court by the Opt-Out and Objection Deadline. All objections received


                                           -7-
by the Court will be filed to ECF by the Court if such objections are not filed via ECF

initially. Settlement Class Members also must mail via regular U.S. mail (not email) any

objection by the Opt-Out and Objection Deadline to each of the following: (i) Class

Counsel – Adam R. Strauss, Tarshish Cody, PLC, 6337 Penn Ave. S., Minneapolis, MN

55423; (ii) Fifth Third Bank Counsel – Patrick T. Lewis, Baker & Hostetler LLP, 127

Public Square, Suite 2000, Cleveland, Ohio 44114-1214; and (iii) 11th Hour Counsel –

Michael G. Phillips, Phillips Law, PLLC, 412 South Fourth Street, Suite 1050,

Minneapolis, Minnesota 55415. In connection with an objection, the Settlement Class

Member must: (a) provide the following information or attach documents containing the

following information in order to show he or she is a Settlement Class Member: (i) the

full name(s) and mailing address of the Settlement Class Member(s) as they appear on

the Fifth Third account statement for the account at issue and (ii) either the last four digits

of the Settlement Class Member’s Social Security Number or the Account Number for

the Fifth Third account at issue; (b) include a statement of the Settlement Class Member’s

specific objections; (c) state the grounds for objection, as well as identify any documents

which such objector desires the Court to consider; and (d) verify the information and/or

documents provided by including their signature. The Court will not consider an

objection unless the objection includes all of the foregoing information.

       19.    Any Settlement Class Member who fails to timely comply with Paragraph

18 will not be permitted to object to the Settlement at the Final Approval Hearing, will

be foreclosed from seeking any review of the Settlement by appeal or other means, will

                                            -8-
be deemed to have waived the Settlement Class Member’s objections, and will be forever

barred from making any objections in the Action or any other related action or

proceeding. All Settlement Class Members will be bound by all determinations and

judgments in the Action, whether favorable or unfavorable to the Settlement Class.

       20.    For any objection filed, the Clerk of the Court is ordered to redact any social

security number, the street address and telephone number to protect the objector’s

privacy. The objector’s name and city, state and zip code, as well as the objection, will

not be redacted.

       21.    Stay of Other Proceedings. Pending the final determination of whether

the Settlement should be approved, all pre-trial proceedings and briefing schedules in the

Action are stayed.

       22.    Pending the final determination of whether the Settlement should be

approved, Plaintiff and all persons in the Settlement Class are hereby stayed and enjoined

from commencing, pursuing, maintaining, enforcing or prosecuting, either directly or

indirectly, any Released Claims in any judicial, administrative, arbitral or other forum,

against any of the Released Parties. Such injunction will remain in force until the Court

enters the Final Approval Order or until such time as the Parties notify the Court that the

Settlement has been terminated. Nothing herein will prevent any person in the Settlement

Class, or any person actually or purportedly acting on behalf of any such person(s), from

taking any actions to stay or dismiss any Released Claim(s). This injunction is necessary

to protect and effectuate the Agreement, this Preliminary Approval Order, and the Court’s


                                           -9-
flexibility and authority to effectuate the Agreement and to enter judgment when

appropriate, and is ordered in aid of this Court’s jurisdiction and to protect its judgments.

This injunction does not apply to any person who requests exclusion from the Settlement.

       23.    If for any reason whatsoever this Settlement is not finalized or the

Settlement as detailed in the Agreement is not finally approved by the Court, the

certification of the Settlement Class shall be void and the Parties and the Action will

return to the status quo as it existed prior to the Agreement, and no doctrine of waiver,

estoppel or preclusion will be asserted in any proceedings, in response to any motion

seeking class certification or otherwise asserted at any other stage of the Action or in any

other proceeding. No agreements, documents or statements made by or entered into by

any Party in connection with the Settlement may be used by Plaintiff, any person in the

proposed Settlement Class, Defendants or any other person to establish liability, any

defense and/or any of the elements of class certification, whether in the Action or in any

other proceeding.

       24.    In the event that the Settlement is not approved, or is terminated, canceled

or fails to become effective for any reason, the remaining Fund (including accrued

interest), less expenses and taxes incurred or due and owing and payable from the Fund

in accordance with this Agreement, shall be returned to Fifth Third within five (5)

business days following the event triggering non-approval, termination, cancellation, or

failure to become effective.



                                          - 10 -
       25.    No Admission of Liability. The Agreement and any and all negotiations,

documents, and discussions associated with it, will not be deemed or construed to be an

admission or evidence of any violation of any statute, law, rule, regulation or principle of

common law or equity, or of any liability or wrongdoing by Defendants, or the truth of

any of the claims. Evidence relating to the Agreement will not be discoverable or used,

directly or indirectly, in any way, whether in the Action or in any other action or

proceeding, except for purposes of demonstrating, describing, implementing or enforcing

the terms and conditions of the Agreement, this Order and the Final Approval Order.

       26.    Reasonable Procedures to Effectuate the Settlement.             Counsel are

hereby authorized to use all reasonable procedures in connection with approval and

administration of the Settlement that are not materially inconsistent with this Order or the

Agreement, including making, without further approval of the Court, minor changes to

the form or content of the Class Notice and other exhibits that they jointly agree are

reasonable and necessary. The Court reserves the right to approve the Agreement with

such modifications, if any, as may be agreed to by the Parties without further notice to

persons in the Settlement Class. To the extent there is a conflict between this Order and

the proposed Class Notice and exhibits, they shall be harmonized if possible, and if they

cannot be harmonized, then this Order shall control.




                                          - 11 -
       27.    Schedule of Future Events. Accordingly, the following are the deadlines

 by which certain events must occur:

December 5, 2019      Deadline for notice to be provided in accordance with the
                      Agreement and this Order (Notice Deadline)

January 6, 2020       Deadline to file objections or submit requests for exclusion
                      (Opt-Out and Objection Deadline)

December 16, 2019     Deadline for filing of Plaintiff’s Motion for Attorneys’ Fees and
                      Costs and Service Award

February 4, 2020      Deadline for Parties to file the following:

                          (1) List of persons who made timely and proper requests for
                              exclusion (under seal);
                          (2) Proof of Class Notice; and
                          (3) Motion and memorandum in support of final approval,
                              including responses to any objections.


February 11, 2020     Final Approval Hearing



      IT IS SO ORDERED.


Date: November 5, 2019                                   s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  Hendrickson v. Fifth Third Bank, et al.
                                                  Case No. 18-cv-86 (TNL)




                                         - 12 -
